Notice of Pre-AIA  or AIA  Status
This office action is in response to the amendment filed 10/02/20.  Claims 1-7 and 11-35 are pending.  Claims 8-10 have been canceled.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The replacement drawings filed 10/02/20 are approved and overcome the outstanding drawing objections.

The terminal disclaimer filed 10/02/20 has been approved.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 11-22 and 26-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1, 11 and 12 it is unclear which sheet each occurrence of “the sheet” references as claim 1 introduced one or more than one sheets.  It is not clear if “the sheet” references the one sheet or each sheet.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2008/0274319 to Berksoy et al.
Berksoy provides a sheet of layered composite materials forming hollow tapered structures having open top and bottom ends and designed to nest and stack with overlap areas to increase height.  This is considered to meet the two or more sheets of claim 23.  The claim does not require that the sheets are joined longitudinally only that they are joined together.  Berksoy discloses all of the claimed materials in percentage ranges that fall within or overlap the claimed ranges.  See at least paragraphs [0012, 0018, 0025, 0044, 0075-0096].  Berksoy further discusses the addition of fire retardants as known additives [0083, 0096].  Further the claims only require that the shield has “fire resistant properties”.  Almost any material that doesn’t spontaneously combust is fire resistant to at least some degree.   Further the glass reinforcement of Berksoy as well as the additive fire retardant are considered to make the material of Berksoy fire resistant to some degree and no particular degree of fire resistance is called for in the claims.
Recitations of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  .
	
Claims 25 and 33 rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2008/0274319 to Berksoy et al.
Berksoy provides each of the elements of the claim except for specifying the thickness of the sheet of the layered composite material.
	It would have been an obvious matter of design choice to one having ordinary skill in the art at the time of the effective filing date to modify the structure of Berksoy to have a composite material thickness within the claimed range of 0.2-20.0 mm since such a modification would have involved a mere change in the size of the components.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).   Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.  There would be no unknown or unexpected results obtained in forming the thickness in the claimed range.
		With respect to claim 33, the mandrel of Berksoy upon which the composite article is formed is considered the limitation of the pole structure.

Claims 1-7, 11-22 and 26-28 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 29-32, 34 and 35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Applicant's arguments filed 10/02/20 have been fully considered but they are not all found persuasive. 
With respect to the arguments that Berksoy fails to provide a pole shield having fire resistant properties as noted in the above rejection Berksoy discusses the addition of fire retardants as known additives [0083, 0096].  Further the claims only require that the shield has “fire resistant properties”.  Almost any material that doesn’t spontaneously combust is fire resistant to at least some degree.   The glass reinforcement of Berksoy as well as the additive fire retardant are considered to make the material of Berksoy fire resistant to some degree and no particular degree of fire resistance is called for in the claims.
In response to applicant's argument that Liddell and Colbert would not require fire protection as they are only concerned with protection of submerged structures, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  
The argument that UV resistance would not be important to Liddell and Colbert because they shields are used underwater is not persuasive.  Each of Liddell and Colbert provide teachings of using their protective coverings/shields at the water line.  See figures 4-6 of Liddell and figure 1 of Colbert.
However, the argument that the material of Liddell must have memory to automatically return to its relaxed position is found persuasive.  Similarly, Colbert requires his material to have a curved bias.  It is not readily apparent if the material of Berksoy possesses such properties.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636